FILED
                              NOT FOR PUBLICATION                           JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANGELICA MARTINEZ,                                No. 08-71015

                Petitioner,                       Agency No. A077-839-539

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 29, 2010 **

Before:         ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Angelica Martinez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen and de


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo claims of due process violations in immigration proceedings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion by denying Martinez’s motion to

reopen on the ground that she failed to establish prejudice. See id. at 793

(requiring prejudice to state valid claim of ineffective assistance of counsel). It

follows that the denial of Martinez’s motion to reopen did not violate due process.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due

process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-71015